DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, specie A in the reply filed on 6/10/2021 is acknowledged.

Claim Objections
Claim 22 is objected to because of the following informalities:  the claim requires a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "to the tank being completed ad the tank being saled or vacuumed" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what is being said in this limitation.  What is meant by “tank being completed”?  What tank is being sealed or vacuumed? The Examiner requests that the Applicant please clarify this limitation.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Holm et al. (2004/0217193).
Regarding claim 1, Holm discloses an injection apparatus for injecting material, comprising: a tank 12 for storing a material; a head body (central part of apparatus where the nozzle is located) having a surface for contacting a substrate and an opening part (shown below) opened at the surface for discharging the material in fluid-communication with the tank; and at least one member connected to the opening part, the at least one member allowing gas to flow into and flow out from the opening part (figure 6a-b, paragraphs 0085-0090).  
Regarding claim 20, Holm discloses material injection system for injecting material, comprising a stage 18 for receiving a substrate; an injection apparatus .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9-12, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holm et al. (2004/0217193) as applied to claim 1 above, and further in view of Maeda et al. (2001/0010324).
Regarding claims 2, 21, Holm discloses that the at least one member is connected to the opening part at a position away from the middle of the opening part (figure 6a).  Holm does not disclose that the opening part has a form of a slit.  However, this appears to be design choice.  Maeda discloses an opening of a nozzle portion 
Regarding claim 9, Holm does not specifically disclose that the tank is equipped with an open and close element, the open and close element being configured to be opened or closed and connected to ambient environment, a positive pressure line or a vacuum line depending on an operation status.  However, the tank would inherently have an open and close element for the solder to be placed in the tank. This would be connected to an ambient environment (outside of tank).
Regarding claim 10, Holm discloses that the injection apparatus is configured to be scanned on the substrate with the opening part covered by the substrate and filled with the material (paragraphs 0060-0063).  
Regarding claim 11, Holm discloses that the injection apparatus is configured to be lifted up from the substrate in response to transfer of the material from the opening part to the tank being completed and the tank being sealed or vacuumed (paragraphs 0060-0063).  
Regarding claims 12 and 25, the limitation “the material is molten solder, the injection apparatus is an injection molded soldering (IMS) head and the molten solder is injected into a hole or cavity formed at a surface of the substrate” is material worked upon and intended function. 
As per MPEP 2115, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the 
As per MPEP 2114 relating to Apparatus and Article claims – Functional Language: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). As the references and the claimed apparatus are patentably indistinguishable, the apparatus of the prior art is reasonable expected to be able to perform the claimed functionality.
Regarding claim 22, Holm discloses that the position controller is further configured to place the injection apparatus onto the substrate and the flow controller is further configured to discharge the material from the opening part of the injection apparatus and transfer the material filled in the opening part to the tank of the injection apparatus while taking -6-the gas into the opening part through the at least one member (paragraphs 0060-0063).
Regarding claim 23, Holm discloses using a controller for controlling the apparatus for applying solder (paragraphs 0060-0063).  Therefore, it is the Examiner’s position that the position controller is further configured to lift up the injection apparatus from the substrate in response to the tank being sealed or vacuumed, to move the injection apparatus out of the substrate in response to the injection apparatus being 
Regarding claim 24, Holm discloses that the material injection system further comprises: a positive pressure line configured to be connected to the tank of the injection apparatus, the positive pressure line providing pressure to push the material stored in the tank to the opening part during scanning of the injection apparatus (paragraph 0069).  

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holm et al. (2004/0217193) in view of Maeda et al. (2001/0010324) as applied to claim 2 above, and further in view of Rippl (1,960,067).
Regarding claim 3, Holm discloses that the at least one member includes a second tank 50.  Holm discloses a connector 60 from the tank 50 to a vacuum ejector 6.  Holm does not disclose that the second tank is equipped with a valve for opening and closing a channel between the second tank and an outside.  However, Rippl discloses a vacuum that is applied to an apparatus that is applying solder and a valve for controlling the vacuum (page 2 column 2).  Valves are well known to be used to control positive or negative pressure in nozzles.  To one skilled in the art at the time of the invention it would have been obvious to use a valve easily control the vacuum in the apparatus to ensure that the proper vacuum is applied to evacuate the waste container.
Regarding claim 4, Holm discloses the head body includes a first connection channel connected to the tank (where 29 is located) and a second connection channel connected 53 to the second tank 50, the opening part having a first end connected to 


    PNG
    media_image1.png
    1150
    1083
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN B SAAD/Primary Examiner, Art Unit 1735